BROCK, Chief Judge.
The record on appeal in this case was certified by the Clerk of Superior Court, Martin County, on 1 October 1976. Appellate Rule 12(a) requires: “Within 10 days after certification of the record on appeal by the clerk of superior court . . . the appellant shall file the record on appeal with the clerk of the court to which appeal is taken.” The record on appeal in this case was filed with the Clerk of this Court on 1 November 1976, 31 days after certification. Perhaps it is well, to state again what we said in State v. Gillespie, 31 N.C. App. 520, 230 S.E. 2d 154 (1976); in Ledwell v. County of Randolph, 31 N.C. App. 522, 229 S.E. 2d 836 (1976); and in In re Allen, 31 N.C. App. 597, 230 S.E. 2d 423 (1976): “The time schedules set out in the rules are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. Counsel is not permitted to decide upon his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time by the trial court if counsel can show good cause for extension.”
*633In their brief defendants have failed to refer us to the assignments of error and exceptions pertinent to the questions argued. Appellate Rule 28(b) (3) provides: “Immediately following each question [presented in the brief] shall be a reference to the assignments of error and exceptions pertinent to the question, identified by their numbers and by the pages of the printed record on appeal at which they appear.”
The North Carolina Rules of Appellate Procedure are mandatory. “These rules govern procedure in all appeals from the courts of the trial division to the courts of the appellate division; ...” App. R. 1(a).
Appeal dismissed.
Judges Hedrick and Martin concur.